The jury could reasonably have found the following facts: The plaintiff is the wife of the defendant and upon his invitation was a passenger in an automobile operated by him. There was considerable traffic upon the road in both directions and the defendant was driving in the line of traffic behind a number of other cars at a speed of between fifteen and twenty miles an hour. His son was in the rear seat of the car and called out, "Oh, daddy, look at the horses," at the same time pointing to some horses that were being ridden in a vacant lot upon the right side of the road. The defendant turned and looked to the right and immediately crashed into a car which had been proceeding about fifteen feet in front of him, as a result of which the plaintiff received the injuries for which she seeks to recover. The defendant was called as a witness by the plaintiff and testified on her behalf. There was no conflict between the evidence of the plaintiff and that of the defendant as to how the accident happened and their evidence was the only evidence in the case as to the conduct of the defendant. *Page 374 
At the close of the plaintiff's case the court directed a verdict in favor of the defendant upon two grounds: (1) that the plaintiff had failed to prove that the act of the defendant in inadvertently looking to the right was the proximate cause of her injuries, and (2) that the collision was not caused by the defendant's "heedlessness or his reckless disregard of the rights of others." The only evidence as to the operation of the cars in front of defendant's car was that of the occupant of the third car ahead of his car that the traffic had stopped and her car was standing still when it was struck from the rear. Upon the evidence before it we think the jury might reasonably have reached the conclusion that the act of the defendant in looking to the right was the proximate cause of the collision and that the court was not justified in directing a verdict for the defendant upon the first ground stated. Its direction of a verdict for the defendant upon the second ground stated was based upon the court's construction and application to the facts of this case, of the provisions of Chapter 308 of the Public Acts of 1927, which is entitled: "An Act Releasing Owners of Motor Vehicles from Responsibility for injuries to Passengers therein." Section 1 of the Act reads as follows: "No person transported by the owner or operator of a motor vehicle as his guest without payment for such transportation shall have a cause of action for damages against such owner or operator for injury, death or loss, in case of accident, unless such accident shall have been intentional on the part of said owner or operator or caused by his heedlessness or his reckless disregard of the rights of others." That a wife riding in her husband's car at his invitation is a guest within the meaning of the statute is not questioned by the defendant. We had held, in line with the weight of authority elsewhere, that the owner of an automobile who invites a *Page 375 
guest to ride with him, is bound to exercise ordinary or reasonable care in the operation of the vehicle, and is liable to the guest who is injured as a result of his failure in this duty. Dickerson v. Connecticut Co.,98 Conn. 87, 118 A. 518. The statute which we have quoted relieves the owner or operator of such vehicle from any liability to a guest for damages resulting from its operation unless the accident causing them was "intentional on the part of said owner or operator or caused by his heedlessness or his reckless disregard of the rights of others." It is the contention of the plaintiff that the statute effects no change in the liability of the owner or operator to his guests, and that the former is still liable if the accident is caused by his "heedlessness" which the plaintiff claims is the equivalent in meaning of carelessness or negligence. She further claims that, if the statute should be construed as exempting from liability for ordinary negligence, it would then be unconstitutional because it is an unjust discrimination between persons of the same class. The word "heedlessness" signifies a failure to take heed and is a synonym of carelessness. Standing by itself it connotes a lack of care substantially identical with that indicated by the word negligence. The question for our consideration, however, is not the meaning of a single word in an abstract sense, but its meaning with due regard to its context and the meaning of the entire phrase or sentence in which it appears. We must assume that the legislature was familiar with the decisions of this court permitting a recovery by a guest in an automobile for injuries resulting from the negligence of the owner or operator, and that when it undertook to legislate upon that subject it was with the purpose of making some change in the existing law. Stamford v. Stamford, 107 Conn. 596, 606,141 A. 891, 895. Such purpose is pretty clearly *Page 376 
indicated in the title of the Act and in the first clause of the first section which provides that no guest shall have a cause of action against the owner or operator of the car in case of accident. Then follows a statement of the exceptions to the general rule — "unless such accident shall have been intentional on the part of said owner or operator or caused by his heedlessness or his reckless disregard of the rights of others." If the phrase "or caused by his heedlessness" is to be taken as strictly disjunctive as by itself constituting an exception to the general rule of nonliability, and "heedlessness" is held to be synonymous with "negligence," the entire statute is nugatory and effects no change whatever in the law as it existed before its enactment. We do not think that is a sensible construction of the statute. It would utterly fail to effectuate the obvious purpose of the legislature in some way to limit the liability of the owner or operator of a motor vehicle to one who was riding in it as his guest. The language of the statute indicates an intention to limit such liability to two classes of cases, first, when the accident was caused by intentional misconduct, and second, when it was caused by heedless or reckless disregard of the rights of others, meaning thereby something more than the mere failure to exercise the care of a reasonably prudent man which is the familiar definition of negligence.
The plaintiff contends that the statute, if thus construed, denies to guests in motor vehicles the equal protection of the laws and therefore violates constitutional guaranties. Legislation under the police power of the States is not confined to public health, safety or morality, but may extend to matters in the interest of the public welfare or convenience. State v. Bassett,100 Conn. 430, 123 A. 842. "A large discretion is necessarily vested in the legislature to determine not only what the interests of public convenience and welfare *Page 377 
require, but what measures are necessary to secure such interests. Cotter v. Stoeckel, 97 Conn. 239, 244,116 A. 248; Young v. Lemieux, 79 Conn. 434, 440,65 A. 436, 600. The legislative department is the judge, within reasonable limits, to determine what public convenience and public welfare require, and the wisdom of its legislation is not the concern of the courts. It is our duty to sustain an Act unless its invalidity is in our judgment beyond a reasonable doubt. Beach
v. Bradstreet, 85 Conn. 344, 82 A. 1030; State v. Lay,86 Conn. 141, 145, 84 A. 522; Cooper v. Telfair, 4 U.S. (4 Dall.) 14, 19." State v. Bassett, supra, p. 432. That the State may under the police power regulate travel upon the public highways cannot be doubted.Jones v. Brim, 165 U.S. 180, 182, 17 Sup. Ct. 282. This includes the power to regulate the use of motor vehicles. Commonwealth v. Boyd, 188 Mass. 79,74 N.E. 255. "That the regulation of motor vehicles and motor vehicle traffic is a proper subject for legislative action under the police power is not questioned."Cotter v. Stoeckel, 97 Conn. 239, 244, 116 A. 248. Ever since motor vehicles have come into general use they have been classified separately from horse-drawn vehicles and the power of the legislature to impose upon their owners and operators duties not placed upon others has been generally upheld. Westfalls Storage V. E. Co. v. Chicago, 280 Ill. 318, 117 N.E. 439; Garrett
v. Turner, 235 Pa. 383, 84 A. 354; Berry on Automobiles (5th Ed.) § 30, and cases cited. The plaintiff's contention is that the statute makes an unreasonable classification between the guest in an automobile and the guest in any other mode of conveyance or in any other place, thus depriving him of the equal protection of the law. Assuming, as we must, the power of the legislature to regulate the operation of motor vehicles, that includes the power to enact legislation *Page 378 
affecting the reciprocal rights and duties of all who use them, owners, operators or occupants, when these rights and duties arise out of such operation. The duty which the owner or operator owes to his guest in the operation of the automobile being a legitimate subject-matter of legislation, the guest is not deprived of the equal protection of the law because that duty is made to vary from that owed to a house guest or a guest in some other mode of conveyance. The basis of the classification is the automobile, and the Act affects alike all those who may elect to be transported in it as guests of its owner or operator. This classification is within the wide range of discretion which the legislature has, since it has a fair and substantial relation to the object of the legislation, which is the control or regulation of automobile traffic upon our public highways. Royster Guano Co. v. Virginia,253 U.S. 412, 415, 40 Sup. Ct. 560; Walp v. Mooar,76 Conn. 515, 521, 57 A. 277. Primarily the question of classification is for the legislature and the courts will not interfere unless the classification is clearly unreasonable.People v. Sisk, 297 Ill. 314, 130 N.E. 696. "A statute does not constitute a denial of the equal protection of the laws merely because it extends to some persons privileges denied to others, or imposes restrictions or liabilities on some but not on others. Such discriminations render legislation void where they are arbitrary or unreasonable, but not where they are based on real differences in the subject-matter and are reasonable in extent." 12 Corpus Juris, 1159; Patsone v.Pennsylvania, 232 U.S. 138, 144, 34 Sup. Ct. 281;Vigeant v. Postal Telegraph Cable Co., 260 Mass. 335,157 N.E. 651, 53 A.L.R. 867.
The statute imposes upon the owner or operator of a motor vehicle a different degree of care toward a guest than he is required at common law to exercise *Page 379 
toward a passenger who pays for his transportation. Such a distinction between the duty imposed in the case of the gratuitous performance of services and the performance of them for hire is to be found running through many fields of the law, as, for example, between the gratuitous bailee and the bailee for hire, the common carrier and the private driver, the innkeeper and the ordinary social host. In some jurisdictions it is held that the owner or operator of a motor vehicle is liable to a guest only in the case of gross negligence, in analogy to the rule prevailing in the case of a gratuitous bailment of goods. Massaletti v. Fitzroy,228 Mass. 487, 118 N.E. 168. There is inherent justice in the requirement that one who undertakes to perform a duty gratuitously should not be under the same measure of obligation as one who enters upon the same undertaking for pay, and the reason for a distinction between the measure of liability in the case of a gratuitous bailment and gratuitous transportation is not obvious. It seems to us that the legislature was acting well within the limits of the police power in making a distinction between the degree of care to be exercised by the owner or operator of a motor vehicle toward a guest and that to be exercised toward one who pays for his transportation.
The question remains whether, upon the evidence, the jury could reasonably have found that the accident was caused by the defendant's heedless or reckless disregard of the rights of others. The defendant's family were in the car with him, which, so far as appears, was being operated at a reasonable speed and in a careful manner. The child on the rear seat called out and the defendant momentarily turned to look toward the right and immediately crashed into the car in front of him. There was no conflict in the testimony to be resolved by the jury. The probative effect *Page 380 
of these undisputed facts must be tested by the standard fixed by the statute. We do not think it could reasonably be said that the defendant's conduct, though perhaps negligent, was such as to indicate such a heedless or reckless disregard of the rights of others as to justify a verdict in favor of the plaintiff. The court was therefore right in directing a verdict for the defendant.
   There is no error.
In this opinion MALTBIE and HINMAN, Js., concurred.